Allowable Subject Matter
Claims 67, 71, 74, 78-90, 97 and 98 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 67 stating “a first bond wire coupled between the bond pad and the bond finger, wherein the first bond wire is coupled to the bond pad with a bond pad solder ball, and wherein the first bond wire is coupled to the bond finger with a bond finger solder ball; and a second bond wire coupled between the bond pad and the bond finger, wherein the second bond wire is coupled to the bond pad with a second bond pad solder ball, and wherein the second bond pad solder ball is coupled to the bond pad solder ball”; of claim 97 stating “ a first bond wire coupled between the bond pad and the bond finger, wherein the first bond wire is coupled to the bond pad with a bond pad solder ball, and wherein the first bond wire is coupled to the bond finger with a bond finger solder ball; and a second bond wire coupled between the bond pad and the bond finger, wherein the second bond wire is coupled to the bond pad with a second bond pad solder ball, and wherein the second bond pad solder ball does not contact the bond pad”; and of claim 98 stating “a first bond wire coupled between the bond pad and the bond finger, wherein the first bond wire is coupled to the bond pad with a bond pad solder ball, and wherein the first bond wire is coupled to the bond finger with a bond finger solder ball; and a second bond wire coupled between the bond pad and the bond finger, wherein the second bond wire is directly coupled to the bond finger”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894